 ELMSFORD TRANSPORTATION CORP.257Elmsford TransportationCorp.and Division 1181Amalgamated TransitUnion,AFL-CIO. CaseAO-157September13, 1974ADVISORY OPINIONThis is a petition filed on May 31, 1974, by Elms-ford Transportation Corp., herein called the Employ-er, for an Advisory Opinion, in conformity withSections 102.98 and 102.99 of the Board's Rules andRegulations, Series 8, as amended, seeking to de-termine whether the Board would assert jurisdictionover the Employer's operations. Thereafter, on June18, 1974, Division 1181 Amalgamated Transit Union,AFL-CIO, herein called the Union, filed a statementof position.In pertinent part, the petition and the Union's state-ment of position allege as follows:(1)On April 4, 1974, the Union filed a petition withthe Board, Case 2-RC-16484, for a certification ofrepresentative. Thereafter, on April 18, 1974, duringa conference in which all parties participated, the Em-ployer questioned the Board's jurisdiction by assert-ing that it was not involved in interstate operations,and affirmatively alleging that it was essentially a lo-cal New York schoolbus operation, making occasion-al unrelated schoolbus trips, in the course of a month,to Newark Airport, in New Jersey. The Regional Di-rector recommended dismissal of the petition on theground that the Board lacked jurisdiction; the Unionwithdrew the petition and filed a petition for certifica-tion, Case SE-47817, with the New York State LaborRelations Board, herein called the state board. OnMay 14, 1974, a conference was held before the stateboard, in which all parties participated. The Employerdid not question the jurisdiction of the state board. OnMay 21, 1974, a strike commenced at the Employer'spremises and by order dated May 24, 1974, whichorder resulted in the termination of the strike, thestate board ordered an election to be held on June 4,1974.On May 28, 1974, the Employer, by its newattorneys, filed a representation petition, Case 2-RM-1714, with the Board, alleging that the Employeris engaged in interstate commerce. On June 3, 1974,the day preceding the state board scheduled election,the Employer moved in Supreme Court, WestchesterCounty, New York, for a temporary restraining orderand order to show cause for a preliminary injunctionto stay the state board election to be held on June 4.The court denied both the temporary restraining or-der and the preliminary injunction, and the stateboard election was held on June 4. The results of theelection, however, are inconclusive, since the chal-lenged ballots are sufficient in number to affect theresults of the election.(2)Upon the contents of the petition, it appearsthat the Employer is engaged in the transportationindustry in Elmsford, New York, operating a taxicabservice, a trucking service, a charter service, and aschoolbus operation and has a gross annual volume ofincome of approximately $700,000, of which $100,000is derived through its messenger and trucking services,and an additional $40,000 is derived through its taxiservice. The petition reflects that in the course andconduct of its trucking operations, the Employer'sdeliveries are made principally for a New York com-pany; that the trucking services performed involvedeliveries in New York and New Jersey; and thatshipment of such equipment outside New York Stateis valued in excess of $50,000. The petition alleges thatequipment used in the trucking messenger service isthe same as that used in the schoolbus operation, andthat the only equipment not used in both operationsare the large schoolbuses. Additionally, it is allegedthat the employees function as both schoolbus driversand as drivers in the messengerservice.The petitionsets forth that in the calendar year ending December1973, the Employer purchased gasoline in the amountof $44,000 from Gulf Oil; purchased parts necessaryfor the maintenance of equipment in the amount of$64,000; expended $1,500 for the purchase of oil; andbought equipment in the sum of $166,000. In the 4-month period of January through April 1974, the Em-ployer made similar purchases amounting to $75,100.(3)The state board has made no findings with re-spect to the aforesaid commerce data.(4)As noted above, a representation petition in-volving this labor dispute is pending before the Board.(5)Although served with a copy of the petition forAdvisory Opinion, no response as provided by theBoard's Rules and Regulations has been filed by thestate board.On the basis of the above, the Board is of the opin-ion that:The Employer herein, having originally assertedthat it was not engaged in interstate commerce norsubject to jurisdiction of the National Labor Rela-tions Board, did not thereafter question the jurisdic-tionof the state board until just before astate-conducted election which was held on June 4,1974. In these circumstances and in view of our policyof according the same effect to a state-directed elec-tion as we do to our own elections, we would notentertain a representation petition involving the em-ployees herein at this time.' We conclude, therefore,1 InWe Transport, Inc.,198 NLRB No. 144 (1972), theBoard noted at fn.6 that it was not inclined to encourage forum shopping by permitting partieswho have alreadyinitiated a proceeding before a stateagency tosubsequent-Continued 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat no useful purpose would be served by the is-suanceof an Advisory Opinion on the issue of com-merce jurisdiction with respect to this Employer.2Accordingly, it is hereby ordered that the petitionfor Advisory Opinion be, and it hereby is, dismissed.MEMBER KENNEDY, concurring:The Board has consistently refused to assert juris-diction over schoolbus enterprises.SeeS.L.Lines,Inc.,d/b/a Pacific-Scenic-Lines,164NLRB 1179(1967);Community Enterprises,Inc.,d/b/a Commu-ly institute a like proceeding in the same matter beforeour Agency. Thecircumstances here compel a similar conclusion.2Accordingly,we do not reach the substantive jurisdictional matters raisedherein.See RomanCatholicArchdioceseof Newark,204 NLRB159 (1973).nityCharter Bus System,164 NLRB '1186 (1967);Brothers Coach Corp.,158 NLRB 931 (1966);CampBaumannBuses, Inc. and V. S. Buses, Inc.,142 NLRB648 (1963);Rayburn Bus Service, Inc.,128 NLRB 430(1960).We recently affirmed the administrative dis-missal of a petition on jurisdictional grounds involv-ing an employer whose busing operations were relatedto the operation of an exempt state university.Trans-portationEnterprises,Inc.,Case 23-RC-3973 [notpublished].Iwould adhere to the longstanding precedent thatwe should not assert jurisdiction over essentially localenterprises engaged primarily in aid of the state in thefield of education. I agree that the petition hereinshould be dismissed but do not rely upon the circum-stance that another proceeding is pending before astate agency.